     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 1 of 7 Page ID #:4886




1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10      SECURITIES AND EXCHANGE                 Case No. 2:17-cv-06929-PA-JEM
        COMMISSION,
11                                              FINAL JUDGMENT AS TO
                   Plaintiff,                   DEFENDANTS GOLDEN GALAXY
12
             vs.                                LP AND MEGA HOME, LLC
13
        EDWARD CHEN, JEAN CHEN,
14      HOME PARADISE INVESTMENT
        CENTER LLC, GH INVESTMENT
15      LP, GH DESIGN GROUP, LLC,
        GOLDEN GALAXY LP, AND MEGA
16      HOME, LLC,
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 2 of 7 Page ID #:4887




1            The Securities and Exchange Commission having filed a Complaint and
2      Defendants Golden Galaxy LP and Mega Home, LLC (“Defendants”) having entered
3      a general appearance; consented to the Court’s jurisdiction over them and the subject
4      matter of this action; consented to entry of this Final Judgment, without admitting or
5      denying the allegations of the Complaint (except as to jurisdiction); waived findings
6      of fact and conclusions of law; and waived any right to appeal from this Final
7      Judgment:
8                                                 I.
9            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that Defendants
10     are permanently restrained and enjoined from, directly or indirectly, in the offer or
11     sale of any securities, by the use of any means or instruments of transportation or
12     communication in interstate commerce or by the use of the mails:
13           A.     employing any device, scheme or artifice to defraud;
14           B.     obtaining money or property by means of any untrue statement of a
15                  material fact or any omission to state a material fact necessary in order to
16                  make the statements made, in light of the circumstances under which
17                  they were made, not misleading; or
18           C.     engaging in any transaction, practice, or course of business which
19                  operates or would operate as a fraud or deceit upon the purchaser;
20     in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
21           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23     binds the following who receive actual notice of this Final Judgment by personal
24     service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
25     attorneys; and (b) other persons in active concert or participation with Defendants or
26     with anyone described in (a).
27     ///
28     ///

                                                       1
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 3 of 7 Page ID #:4888




1                                                 II.
2            IT IS FURTHER ORDERED that Defendant Golden Galaxy LP is
3      permanently restrained and enjoined from, directly or indirectly, in connection with
4      the purchase or sale of any security, by the use of any means or instrumentality of
5      interstate commerce, or of the mails, or of any facility of any national securities
6      exchange:
7            A.     employing any device, scheme or artifice to defraud;
8            B.     making any untrue statement of a material fact or omitting to state a
9                   material fact necessary in order to make the statements made, in light of
10                  the circumstances under which they were made, not misleading; or
11           B.     engaging in any act, practice, or course of business which operates or
12                  would operate as a fraud or deceit upon any person;
13     in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
14     thereunder, 17 C.F.R. §§ 240.10b-5.
15           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17     binds the following who receive actual notice of this Final Judgment by personal
18     service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
19     attorneys; and (b) other persons in active concert or participation with Defendants or
20     with anyone described in (a).
21                                                III.
22           IT IS FURTHER ORDERED that Defendant Mega Home, LLC is permanently
23     restrained and enjoined from, directly or indirectly, in connection with the purchase
24     or sale of any security, by the use of any means or instrumentality of interstate
25     commerce, or of the mails, or of any facility of any national securities exchange:
26           A.     employing any device, scheme or artifice to defraud; or
27           B.     engaging in any act, practice, or course of business which operates or
28                  would operate as a fraud or deceit upon any person;

                                                        2
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 4 of 7 Page ID #:4889




1      in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-
2      5(a) & (c) thereunder, 17 C.F.R. §§ 240.10b-5(a) & (c).
3            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
4      provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
5      binds the following who receive actual notice of this Final Judgment by personal
6      service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
7      attorneys; and (b) other persons in active concert or participation with Defendants or
8      with anyone described in (a).
9                                                IV.
10           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
11     Defendant pay disgorgement in the amount of $24,655,000, representing amounts
12     paid by EB-5 investors as a result of the conduct alleged in the Complaint, together
13     with prejudgment interest thereon in the amount of $1,173,098, for a total of
14     $25,828,098, and shall be jointly and several liable with codefendants Edward Chen,
15     Jean Chen, GH Investment LP, GH Design Group, LLC, and Home Paradise
16     Investment Center LLC (limited as set forth in its separate judgment), for the
17     payment of those sums. Defendants shall satisfy this obligation by paying those
18     amounts to Robert Mosier, in his capacity as the Distribution Agent of the
19     disgorgement fund, one year from the date of the entry of this Final Judgment. If
20     timely payment is not made on the ordered disgorgement and prejudgment interest
21     thereon on or before the due date, additional interest shall accrue pursuant to 28
22     U.S.C. § 1961.
23           Defendants may pay by certified check, bank cashier’s check, or United States
24     postal money order payable to Robert Mosier, which shall be delivered or mailed to
25           Robert P. Mosier
26           Mosier & Company, Inc.
27           3151 Airway Ave., Suite A1
28           Costa Mesa, CA 92626

                                                    3
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 5 of 7 Page ID #:4890




1      and shall be accompanied by a letter identifying the case title, civil action number,
2      and name of this Court; Home Paradise Investment Center, LLC, Golden Galaxy LP
3      and Mega Home, LLC’s names as a defendant in this action; and specifying that
4      payment is made pursuant to this Final Judgment.
5            Defendants shall simultaneously transmit photocopies of evidence of payment
6      and case identifying information to the Commission’s counsel in this action. By
7      making this payment, Defendants relinquish all legal and equitable right, title, and
8      interest in such funds and no part of the funds shall be returned to Defendants.
9            Defendants shall receive a credit towards payment of the disgorgement
10     amount, on a per investor basis, if, upon the express written consent of the EB-5
11     investor, such investor is willing to accept reimbursement in a form other than cash,
12     and that satisfactory proof is submitted to both Mr. Mosier and to the SEC that such
13     investor has, in fact, received assets that are equivalent in value to what such investor
14     is otherwise owed to be made whole.
15                                                V.
16           Robert Mosier, in his capacity as the Distribution Agent, shall hold the funds
17     received from Defendants (collectively, the “Fund”) and may propose a plan, after
18     soliciting input from the EB-5 investors as to their preferences, to distribute the Fund,
19     or portions thereof, pursuant to Section 308(a) of the Sarbanes-Oxley Act of 2002, as
20     amended, 15 U.S.C. § 1246(a), subject to the Court’s approval, to, or for the benefit
21     of, the EB-5 investors (which shall be in a form requested by the EB-5 investors
22     which may include a continued investment in their pending EB-project or a rollover
23     of their investment in an alternative EB-5 investment). The Court shall retain
24     jurisdiction over the administration of any distribution of the Fund. If the
25     Distribution Agent determines that there are monies in the Fund in excess of what is
26     required to make investors whole, or there are funds remaining after distribution has
27     taken place which cannot be distributed, the Distribution Agent shall send the funds
28     paid pursuant to this Final Judgment to the Commission, which shall send the funds

                                                       4
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 6 of 7 Page ID #:4891




1      to the United States Treasury.
2            The Commission may enforce the Court’s judgment for disgorgement and
3      prejudgment interest by moving for civil contempt (and/or through other collection
4      procedures authorized by law) at any time after one year following entry of this Final
5      Judgment.
6                                                VI.
7            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
8      purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
9      11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendants,
10     and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11     amounts due by Defendants under this Final Judgment or any other judgment, order,
12     consent order, decree or settlement agreement entered in connection with this
13     proceeding, is a debt for the violation by Defendants of the federal securities laws or
14     any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
15     the Bankruptcy Code, 11 U.S.C. §523(a)(19).
16                                               VII.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
18     Consent is incorporated herein with the same force and effect as if fully set forth
19     herein, and that Defendant shall comply with all of the agreements set forth therein.
20                                              VIII.
21           IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
22     action for the purpose of enforcing the terms of this Judgment and implementing and
23     carrying out the terms of all orders and decrees which may be entered herein and to
24     entertain any suitable application or motion for additional relief within the
25     jurisdiction of this Court.
26     ///
27     ///
28     ///

                                                     5
     Case 2:17-cv-06929-PA-JEM Document 181 Filed 11/19/18 Page 7 of 7 Page ID #:4892




1                                               IX.
2            There being no just reason for delay, pursuant to Rule 54(b) of the Federal
3      Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
4      without further notice.
5
6      IT IS SO ORDERED.
7
8      Dated: November 19, 2018              _______________________________________
                                                           Percy Anderson
9
                                                 UNITED STATES DISTRICT JUDGE
10
11
12     Presented by:
13
14     /s/ Donald W. Searles
       Donald W. Searles
15
       Attorney for Plaintiff
16     Securities and Exchange Commission
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6
